--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Services Agreement


This services agreement (the “Agreement”) dated this 3rd day of November, 2016
by and between:


1. HCi Viocare, a company incorporated pursuant to the laws of the State of
Nevada, U.S.A., having an office at Kintyre House, 209 Govan Road, Glasgow,
Scotland, UK G51 1HJ, with company registration number E0214052007-4
(hereinafter referred to as “The Company”) and


2. KCN LTD, a company incorporated pursuant to the laws of Bulgaria, with
registered seat at of 4. SABORNA STR., ENTR. B, AP. 2, Sofia 1000, Bulgaria, Tax
No. 202587484, (hereinafter referred to as “The Consultant”).


Recitals


I. The Company is in the business of healthcare and wishes to raise funds in
order to enforce its operation and expand its business through the set up and
operation of three (3) prosthetic and orthotic clinics in the Saudi Arabia (the
“Project”). As per this Project, The Company wishes to identify potential
investors in the Saudi Arabia. In view of the Project, The Company wishes to
obtain services from The Consultant as more particularly described herein
(“Scope of Services and Manner of Performance”).


II. Τhe Consultant is in the business of providing such services and has agreed
to provide the services under the terms and conditions set forth in this
Agreement.


Now, therefore, in consideration of the faithful performance of the obligations
set forth herein and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, The Consultant and The Company
hereby agree as follows:


Terms


1.              Scope of Services.  The Consultant shall provide services to The
Company for the development and realization of the Project, through the
introduction of potential investors for the Company. Under this Agreement, The
Consultant undertakes to introduce potential investors, namely the company under
the name “Prime Therapy” to The Company and more specifically the Consultant
undertakes to find and communicate with the potential investors, present the
Company, its portfolio and any other necessary information about the Company so
as to persuade the investors about the reliability of the Company and negotiate
the amount of the fund that the investor is willing to allocate to the Company
and the terms of the agreement between the Company and the investor. The
Consultant will give the Company all the details of the potential investor as
far as his interest is concerned. If the potential investor is interested, the
Consultant shall inform the Company about the amount of fund the investor is
willing to offer and the terms of their agreement and the Company shall give to
the Consultant further directions of negotiations through written authorization
or mandate. When the amount of fund and the specific terms are agreed, the
Consultant shall provide the direct communication between the Company and the
investor so as to proceed to the agreement. It is agreed that The Company does
not hereby undertake by any means to proceed to any transaction and/or any
agreement with the said investors or any third party for the Project is in the
Company’s sole and absolute discretion.


2.           Manner of performance.  The Consultant shall provide services for
The Company and shall introduce potential investors to The Company. The time,
place and manner of performance of the services hereunder, including the amount
of time allocated by The Consultant, shall be determined at the sole discretion
of The Consultant.


 
1

--------------------------------------------------------------------------------

 
3.           Status of Consultant.  The Consultant shall act as an independent
consultant and not as an agent or employee of The Company and The Consultant
shall make no representation as an agent or employee of The Company. The
Consultant shall furnish and be responsible for all costs and expenses related
to this Agreement which shall be strictly related to the services provided by
The Consultant, unless the Company gives the prior written consent to furnish
special costs or expenses of the Consultant. The Consultant shall have no
authority to bind The Company or incur other obligations on behalf of The
Company. Likewise, The Company shall have no authority to bind or incur
obligations on behalf of The Consultant.


4.           Confidentiality Agreement.  In the event The Company discloses
information to The Consultant that The Company considers to be secret,
proprietary or non-public it shall notify The Consultant. The Consultant agrees
to hold said information in confidence. Proprietary information shall be used by
The Consultant only in connection with services rendered under this Agreement.
Proprietary information shall not be deemed to include information that is in or
becomes in the public domain without violation of this Agreement by The Company,
or is rightfully received from a third entity having no obligation to The
Company and without violation of this Agreement.  In reciprocal, The Company
agrees to hold confidential all trade secrets of and methods employed by The
Consultant in fulfillment of services rendered.


5.           Indemnification.  The Company and The Consultant mutually agree
that they shall at all times abide by all of the regulations of the respective
jurisdictions in which they perform their services.  The Company agrees to
indemnify and hold harmless The Consultant against any losses, claims, damages,
liabilities and/or expenses (including any legal or other expenses reasonably
incurred in investigating or defending any action or claim in respect thereof)
to which The Consultant may become subject to, because of the actions of The
Company or its agents related to this agreement. Likewise, The Consultant agrees
to indemnify and hold harmless The Company against any losses, claims, damages,
liabilities and/or expenses (including any legal or other expenses reasonably
incurred in investigating or defending any action or claim in respect thereof)
to which The Company may become subject to, because of the actions of The
Consultant or its agents related to this agreement.


6.              Conflict of Interest.  The Consultant shall be free to perform
services for other persons. The Consultant shall notify The Company of its
performance of identical or similar services for any other Company that could
conflict with its obligations under this Agreement. Provided that the Company is
being introduced to potential investors through other sources, The Consultant
shall always timely notify the Company in writing of the potential investor’s
particulars prior to making any introduction in order to avoid introducing
investors who are already in contact with the Company through other sources.
Provided that the Consultant will have timely informed the Company about the
potential investors before the first contact with them and that the Company has
given its approval for the contact, the Company expressly waives any right not
to authorize the success fee of the agreed fund to the Consultant in case of
reaching an investment and upon actual deposit of the investment amount to the
Company bank account.


 
2

--------------------------------------------------------------------------------

 


7.           Term.  The term of this Agreement shall be for a time-period of six
(6) months, starting on 03.11.2016 and ending on 02.05.2017 or upon written
notice by either party to the other of their intent to terminate the Agreement.
Commitment shall begin upon execution, by both parties, of this Agreement. Upon
mutual agreement in writing the parties may renew or extend this Agreement.


8.           Success Fee. In the event that any investment(s) by investor(s)
introduced to the Company by The Consultant are effected in favour of the
Company, The Consultant, subject always to such investor(s) approval, shall be
entitled to a fee of 2% of the amount actually invested in equity or debt
financing to be paid by electronic bank transfer within ten (10) days following
deposit of the investment amount to the Company bank account. The parties hereby
agree that the above fee is fair and reasonable.


9.           Severability.  This Agreement may be dissolved at any time provided
that a 30-day prior written notice is duly serviced to the other party. In the
event any part of this Agreement shall be held to be invalid by any competent
court or arbitration panel, this Agreement shall be interpreted as if only that
part is invalid and that the parties to this Agreement will continue to execute
the rest of this Agreement to the best of their abilities unless both parties
mutually consent to the cancellation of this Agreement.


11.           No modification – assignment. All terms of this Agreement are
considered substantial, valid and in force. No modifications of this Agreement
shall be enforceable unless said modification is in writing and signed by both
The Consultant and The Company. This Agreement is not assignable by either party
without the prior written consent of the other.


12. Governing law and jurisdiction. This Agreement is construed and shall be
interpreted in accordance with the laws of the State of Nevada, U.S.A. The
parties hereby irrevocably submit to the exclusive jurisdiction of the courts of
Nevada, for any dispute arising out of this Agreement and/or its performance.


In witness hereof The Company and The Consultant have caused this Agreement to
be executed as below.


The Company






By: Sotirios Leontaritis                                                      
Title: CEO                                                      
I hereby certify that I agree to the terms of the services agreement above and
am authorized to enter into this services agreement.




The Consultant




 
 
By: Christos Kavallaris                                                      
Title: CEO                                                      
I hereby certify that I agree to the terms of the services agreement above and
am authorized to enter into this services agreement.

 
3

--------------------------------------------------------------------------------

 
